DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 20, and 24 are objected to because of the following informalities:
Claim 1, line 14, after “state” insert --defining the receptacle volume--;
Claim 20, line 2, after “engage” insert --the--; and
Claim 24, line 13, after “state” insert --defining the receptacle volume--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9-11, 13-15, 18-21, 23, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is incomplete for failing to recite sufficient structure to enable the claimed function of the gating sub-panels being configured to lock the body into an expanded state (lines 13-14). See [0056], lines 9-13, for sufficient structure of flanges 213 and slide-locks 211.
 Claim 24 is incomplete for failing to recite sufficient structure to enable the claimed function of the gating sub-panels being configured to provide a locking relation with the plurality of bifurcating sub-panels.  See [0056], lines 9-13, for sufficient structure of flanges 213 and slide-locks 211.
Allowable Subject Matter
Claims 1-5, 9-11, 13-15, 18-21, 23, and 24  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art of record fails to disclose or suggest the package-receiving container as claimed in detail, specifically the following, collectively: wherein the body comprises a plurality of gating sub-panels, wherein each of the plurality of gating sub-panels is configured to fold about the lid portion or the base, the plurality of gating sub-panels further configured to lock the body into an expanded state.
Regarding claim 24, the prior art of record fails to disclose or suggest the package-receiving container as claimed in detail, specifically the following, collectively: a plurality of bifurcating sub-panels disposed on opposite sides of the body, wherein each of the bifurcating sub-panels is configured to fold in half at a hinge; a plurality of gating sub-panels, wherein each of the plurality of gating sub-panels is configured to fold about the lid portion or the base; and wherein the plurality of gating sub-panels is configured to provide a locking relation with the plurality of bifurcating sub-panels while the package-receiving container is in an expanded state.
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive, less the above 112(b) rejections necessitated by amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068.  The examiner can normally be reached on 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677